Citation Nr: 0007218	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-49 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel







INTRODUCTION

The veteran had active military service from May 1954 to 
January 1974.  He had two tours of duty of Vietnam, one from 
August 1965 to August 1966 and the other from October 1968 to 
March 1969.  He received the Purple Heart Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the veteran's claim 
seeking entitlement to service connection for PTSD.

The veteran's claim was before the Board in February 1998 and 
April 1998, at which time it was remanded for additional 
development.


FINDINGS OF FACT

The record includes a diagnosis of PTSD, and the claim for 
service connection for PTSD is plausible.


CONCLUSION OF LAW

The record includes evidence establishing a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 1110, 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In this case, the veteran served in Vietnam, and he has been 
treated at VA facilities with a psychiatric diagnoses 
including PTSD.  The evidence of record is sufficient to make 
the claim plausible and, therefore, well grounded.


ORDER

As the claim for service connection for PTSD is well 
grounded, the appeal to this extent is allowed subject to 
further action as discussed below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's claim has been remanded on two occasions in 
order to schedule him for a VA psychiatric examination to 
determine whether or not he has PTSD, and the RO has 
conscientiously attempted to carry out the remand 
instructions.  However, in the appellant's March 2000 brief, 
the veteran's representative requested that the Board remand 
the veteran's claim once again.  It was pointed out that, 
although the record is unclear as to why the veteran did not 
report for his scheduled examination, that the veteran served 
two tours of duty in Vietnam and received the Purple Heart 
medal.  It is also noted by the Board that the veteran has 
changed his address on numerous occasions.  

Because the RO has requested a remand based, in part, on the 
suggestion that the veteran may not have received his 
examination notice, additional development, with the 
assistance of the representative, is warranted for the 
purpose of assuring that this Purple Heart recipient is 
afforded a fair and equitable adjudication of his claim.  

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is remanded to the RO for the 
following:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO must first attempt to obtain 
the veteran's correct mailing address and 
document such address in the claims 
folder.  The RO should contact the 
veteran's representative in an effort to 
obtain the veteran's correct address, 
and, in doing so, the RO should request 
that the representative attempt to keep 
VA informed of the veteran's current 
address.

3.  The RO should assure that copies of 
all current records of treatment of the 
veteran's psychiatric disorders are 
included in the claims folder.  All 
correspondence from the RO to the veteran 
should be directed to the veteran's 
correct mailing address. 

4.  After any treatment records are 
obtained in accordance with paragraph 
three, the RO should take the appropriate 
steps to contact the veteran at his 
correct address, and schedule him for a 
VA psychiatric examination to determine 
whether the veteran has PTSD.  A copy of 
the letter advising the veteran of the 
date, time, and location of the 
examination should be provided to the 
veteran's representative.  The 
representative should be requested to 
attempt to verify the accuracy of the 
mailing address on the examination notice 
and assure that the veteran receives the 
notice.  A copy of the letter advising 
the veteran of the date, time and 
location of the examination should be 
placed in the claims folder.  In reaching 
a determination as to whether the veteran 
has PTSD, the examiner should take into 
account, his own findings on examination 
of the veteran, the entire medical 
record, the veteran's combat record and 
service-connected shell fragment wounds, 
and all applicable provisions of DSM-IV.  
All special studies or tests, as deemed 
appropriate by the examiner, to include 
psychological testing and evaluation, 
should be accomplished.  The claims 
folder, including a copy of this remand, 
must be made available to the examiner 
for review in conjunction with the 
examination.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to service connection for 
PTSD.  In the event that the claim is not 
resolved to the satisfaction of the 
appellant, the RO should issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
they have been given an opportunity to 
submit additional argument, the case 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



